In an action to recover damages for personal injuries, the defendant S.O.S. Plumbing & Heating, Ltd., appeals from an order of the Supreme Court, Queens County (Flug, J.), dated July 13, 2006, which granted the plaintiffs motion for reargument, and upon reargument, denied its prior motion, inter alia, for summary judgment dismissing the complaint insofar as asserted against it, with leave to renew upon the completion of discovery.
Ordered that the order is affirmed, without costs or disbursements.
Under the facts of this case, upon reargument, the Supreme Court properly denied the appellant’s prior motion, inter alia, *647for summary judgment dismissing the complaint insofar as asserted against it, with leave to renew upon the completion of discovery (see Amico v Melville Volunteer Fire Co., Inc., 39 AD3d 784 [2007]; Hernandez v City of New York, 35 AD3d 812 [2006]; Olmedo-Garcia v Dobson, 31 AD3d 727, 728 [2006]; Peppas v City of New York, 6 AD3d 596 [2004]).
The appellant’s remaining contentions are without merit. Rivera, J.P., Spolzino, Florio and Angiolillo, JJ., concur.